O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: SWOLOSKY@OLSHANLAW.COM DIRECT DIAL: 212.451.2333 April 7, 2015 VIA EDGAR, FACSIMILE AND ELECTRONIC MAIL Tiffany Piland Posil Special Counsel Office of Mergers and Acquisitions United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3628 treet, N.E. Washington, D.C. 20549 Re: Rovi Corporation Preliminary Revised Proxy Statement on Schedule 14A filed by Engaged Capital Master Feeder I, LP, et al. Filed April 6, 2015 File No. 000-53413 Dear Ms. Posil: We acknowledge receipt of the comment letter of the Staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) dated April 7, 2015 (the “Staff Letter”) with regard to the above-referenced matter filed on April 6, 2015 (the “Proxy Statement”).We have reviewed the Staff Letter with our client, Engaged Capital, LLC and the other participants in its solicitation (collectively, “Engaged Capital”), and provide the following responses on Engaged Capital’s behalf.For ease of reference, the comments in the Staff Letter are reproduced in italicized form below.Terms that are not otherwise defined have the meanings ascribed to them in the Proxy Statement. 1 We note your response to prior comment 6 regarding the following disclosure: “The Chief Executive Officer indicated he was impressed with Mr. Lockwood and that he intended to recommend Mr. Lockwood be included in the Company’s nominee evaluation process.” Please remove this statement, re-characterize this statement as Mr. Welling’s memory of the conversation or provide additional support for the assertion as to indications made by Mr. Carson with regard to his perception of and support for your nominee. O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM April 7, 2015 Page 2 Engaged Capital acknowledges the Staff’s comment and has revised the Proxy Statement to re-characterize the statement as Mr. Welling’s memory of the conversation. See page 2 of the Proxy Statement. ***** The Staff is invited to contact the undersigned with any comments or questions it may have.We would appreciate your prompt advice as to whether the Staff has any further comments.Thank you for your assistance. Sincerely, /s/ Steve Wolosky Steve Wolosky cc: Glenn W. Welling, Engaged Capital, LLC Aneliya S. Crawford, Olshan Frome Wolosky LLP
